Metcalf, J.
Although it was wrongly ruled, at the trial, that it was not incumbent on the Commonwealth to prove want of authority in the defendants, under our laws, to sell intoxicating liquors; Commonwealth v. Livermore, 2 Allen, 292; yet that ruling did the defendants no harm. For it appears, on the bill of exceptions, that there was proof of sales, by the defendants, of ale, gin and whiskey (which are intoxicating) by the glass, to be drunk in their dwelling-house. This proof sustained the burden which was on the Commonwealth ; for it conclusively showed that those sales were unauthorized; as no one can have authority, under our laws, so to sell liquors. Commonwealth v. Livermore, 4 Allen, 434. Since the St. of 1864, c. 121, the burden of proving want of authority to sell intoxicating liquors is no longer on the Commonwealth.
*581The other exceptions are the same that were taken and overruled in Commonwealth v. O'Donnell, ante, 548.

Exceptions overruled.